Case 1:18-cv-00462-MN Document 175 Filed 03/24/20 Page 1 of 2 PageID #: 4625




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 GAVRIELI BRANDS LLC, a California    )
 Limited Liability Company,           )
                                      )
                    Plaintiff,        )
               v.                     )
                                      )             C.A. No. 18-462 (MN)
 SOTO MASSINI (USA) CORP., a Delaware )
 Corporation, and THOMAS PICHLER, an )
 individual,                          )
                                      )
                    Defendants.       )

                                             ORDER

       At Wilmington this 24th day of March 2020:

       For the reasons set forth in the Memorandum Opinion issued this date, IT IS HEREBY

ORDERED that:

       1.      Plaintiff’s motion for a permanent injunction, attorneys’ fees, enhanced damages

and pre- and post-judgment interest (D.I. 152) is GRANTED-IN-PART and DENIED-IN-PART

as follows:

               a.      GRANTED with respect to Plaintiff’s request for pre- and post-judgment

                       interest;

               b.      DENIED with respect to Plaintiff’s request for enhanced damages;

               c.      GRANTED-IN-PART and DENIED-IN-PART with respect to Plaintiff’s

                       request for attorneys’ fees pursuant to the Lanham Act and the Court’s

                       inherent authority.

       2.      Defendants’ renewed motion for judgment as a matter of law or, in the alternative,

a new trial (D.I. 155) is DENIED in its entirety.
Case 1:18-cv-00462-MN Document 175 Filed 03/24/20 Page 2 of 2 PageID #: 4626




       IT IS FURTHER ORDERED that, on or before April 7, 2020, Plaintiff shall submit to the

Court an accounting of its attorneys’ fees for the specific events set forth in the Memorandum

Opinion. IT IS FURTHER ORDERED that, on or before April 21, 2020, the parties shall meet

and confer and submit a proposed final judgment consistent with the Memorandum Opinion issued

on this date and which includes a proposed order permanently enjoining Defendants from certain

activities consistent with the Memorandum Opinion. The Court expects the parties to engage in a

good faith effort to reach agreement on the scope of the injunction given that Defendants largely

do not oppose the requested injunctive relief but, if the parties are unable to submit a joint proposal,

then the parties shall submit competing proposals on the permanent injunction.



                                                       The Honorable Maryellen Noreika
                                                       United States District Judge




                                                   2
